Citation Nr: 0840819	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia, schizoaffective disorder,
post-traumatic stress disorder (PTSD), or other mental 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1973.

In an April 2002-issued rating decision, the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in New Orleans, Louisiana, denied an application to 
reopen a claim for service connection for schizophrenia, 
PTSD, and other psychiatric disorders on the basis that new 
and material evidence sufficient to reopen the claim or 
claims had not been submitted.  The veteran did not appeal 
that decision and it became final.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005-issued RO rating decision that also 
determined that new and material evidence sufficient to 
reopen a claim for service connection for schizophrenia, 
PTSD, and other psychiatric disorders had not been submitted.


FINDINGS OF FACT

1.  By rating decision of April 2002, the RO denied service 
connection for schizophrenia, schizoaffective disorder, PTSD, 
or other mental disorder, and properly notified the veteran 
of that decision.  

2.  The veteran did not appeal the April 2002 decision and it 
became final.

3.  Evidence received at the RO since the April 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which denied service 
connection for schizophrenia, schizoaffective disorder, PTSD, 
or other mental disorder, is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for schizophrenia, 
schizoaffective disorder, PTSD, or other mental disorder and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA must look at 
the bases for the denial in the prior decision and to provide 
the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

VA's notice letter sent to the claimant in June 2005 includes 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, adequate notice has been provided.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to claims to reopen, however, VA's duty to 
assist includes obtaining relevant records, but not in 
offering an examination.  "The Secretary is not required to 
provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See 38 U.S.C.A. § 5103A(d); 
see also § 5103A(a)(2).  Moreover, § 5103A(f) states 
"Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."    

Because any relevant record has been obtained, all necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

New and Material Evidence 

As noted in the introduction above, in April 2002, the RO 
denied an application to reopen the service connection claim.  
The veteran and his representative were notified of that 
decision in a letter from the RO, and did not appeal.  Thus, 
the April 2002 RO rating decision became final.  38 U.S.C.A. 
§§ 5108, 7105(b), (c) (West 2002).  Pursuant to 38 U.S.C.A. 
§§ 5108 and 7105(c), when a claim has been disallowed by the 
RO, "the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered" unless new and material evidence has been 
presented.  38 C.F.R. §§ 3.156(a).

38 C.F.R. § 3.156(a) (2008) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies where the 
application to reopen the service connection claim is 
received on or after August 29, 2001.  The application to 
reopen this claim was received in January 2005. 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the April 2002 
RO rating decision consists of service treatment reports 
(STRs) and service personnel records, VA and private clinical 
records, and claims and statements of the veteran.  These are 
briefly discussed below.

The veteran's official personnel file reflects that he served 
at troop level (i.e. in the field) in an Armored Cavalry 
Regiment in Vietnam from August 13, 1971, to April 19, 1972.  

The STRs reflect that the veteran was referred for 
psychiatric consultation and evaluation in January 1972, 
while serving in Vietnam.  He reported to his counselor that 
he had been operating in the field for 5 months and was 
troubled by memories and nightmares of those he saw killed 
and those he had killed.  The report notes that he had been 
working in an Infantry Military Operational Specialty Code 
(MOS).  The diagnosis was acute situational stress and the 
veteran was returned to duty after counseling.  By April 
1973, a probable peptic ulcer had been diagnosed.  His April 
1973 separation examination report notes that he was 
psychiatrically normal.  No report of medical history 
questionnaire accompanies the separation examination report, 
however.   

The veteran filed his first service connection claim in 
December 1976, claiming "mental - nerves" among others.  He 
submitted a VA hospital report that reflects psychiatric 
hospitalization during December 1976.  The report notes that 
his family brought him to the hospital for hallucination and 
delusional behavior and because he had purchased a gun.  The 
hospital report makes no mention of any service-related 
symptom.  Rather, the veteran's auditory and visual 
hallucinations were of a religious nature.  The diagnosis was 
probable paranoid schizophrenia.  

VA has hospitalized the veteran at various times since his 
initial hospitalization in December 1976.  Diagnoses of acute 
schizophrenic episodes, schizoaffective disorder, bipolar 
disorder, and others were offered.  No diagnosis of PTSD has 
been made, however.  

Private medical reports note treatment of schizophrenia since 
1976.  In April 1987, a psychiatrist with the Louisiana 
Department of Veterans Affairs reported that the veteran had 
schizophrenia and that his first psychiatric episode 
reportedly began during active service.  The physician felt 
that if the STRs do document a psychosis, then the veteran's 
schizophrenia is service-related.  The private medical 
reports contain no diagnosis of PTSD.  

In November 1990, the veteran reported that he had a nervous 
breakdown in Vietnam while on an ambush.  He reported that 
his commander then reassigned him to a different position.  

The Board must review the evidence submitted since the final 
April 2002 decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and whether it raises a reasonable possibility of 
substantiating the claim. 

The evidence submitted since the April 2002 RO decision 
includes an application to reopen the claim, VA clinical 
records, and additional stressor details submitted by the 
veteran.  None of the evidence submitted is sufficiently new 
and material to reopen the claim. 

Concerning the additional stressor details, the veteran 
reported that his duty in Vietnam included delivering 
supplies to the field and carrying messages for the 
commander.  He reported that he witnessed many firefights 
while doing this.  He provided additional dates and locations 
of his duty in Vietnam and the name of a service-connected 
comrade killed accidentally by another soldier.

While the above is new evidence, it is simply redundant or 
cumulative because the veteran's service in Vietnam has 
already been considered and is not in doubt.  With respect to 
using the above information to verify a PTSD stressor, such 
information would be new and material evidence for service 
connection for PTSD.  However, in this case, the veteran does 
not have PTSD.  After several psychiatric hospitalizations 
and evaluations, both private and VA, no PTSD diagnosis has 
been forthcoming.  Thus, providing PTSD stressor information 
does not help substantiate the claim.  Such details are not 
material to the issue at hand, which is whether the veteran's 
schizophrenia and other diagnosed mental disorders can be 
related to active military service.  

VA and private records submitted since April 2002 are either 
not material to the claim or are duplicates of earlier 
considered records.  Thus, they are not new and material 
evidence.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The 
application to reopen the service connection claim is 
therefore denied.  


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for schizophrenia, schizoaffective disorder, PTSD, 
or other mental disorder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


